Citation Nr: 0618811	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an earlier effective date prior to April 4, 
2002 for increased ratings for service-connected depression, 
herniated nucleus pulposus (HNP) C3-4 and C6-7, degenerative 
joint disease of the right ankle, degenerative joint disease 
of the left ankle and right shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO granted service 
connection for depression, HNP C3-4 and C6-7, degenerative 
joint disease of the right ankle, degenerative joint disease 
of the left ankle, right shoulder bursitis, residuals of a 
vasectomy and tendonitis of the right foot and assigned 
noncompensable evaluations for all disabilities with an 
effective date of April 19, 1997.  

In a rating decision dated in April 2003, the appellant's 
noncompensable evaluations were increased as follows: 30 
percent for depression; 20 percent for HNP C3-4 and C6-7; 10 
percent for degenerative joint disease of the right ankle; 10 
percent for degenerative joint disease of the left ankle; and 
10 percent for right shoulder bursitis effective April 4, 
2002.  The appellant's residuals of a vasectomy and 
tendonitis of the right foot continued to be assigned 
noncompensable disability ratings.  The appellant, who had 
active service from August 1989 to April 1997, appealed the 
effective date assigned in the April 2003 rating decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
For procedural purposes, the Board notes that the appellant 
originally filed his claims with the RO in Muskogee, 
Oklahoma. See June 1997 application for compensation.  
However, he thereafter temporarily moved to Magna, Utah; and 
as a result, the claims file was transferred in August 1997 
to the RO in Salt Lake City, Utah. See July 1997 application 
for compensation; August 1997 notice of permanent transfer.  
According to a note in the claims file, the appellant 
subsequently moved back to Bartlesville, Oklahoma and his 
claims file was permanently returned to the RO in Muskogee, 
Oklahoma. See February 1998 report of contact; December 1997 
notice of permanent transfer.  In August 2003, the appellant 
indicated another change of address, and his claims file was 
again transferred to the RO in Salt Lake City, Utah, which 
issued a Supplemental Statement of the Case and also 
certified the appellant's appeal to the Board of Veterans' 
Appeals. See September 2003 notice of permanent transfer.   

In addition to the foregoing, the Board observes that the 
issue presented on appeal as to an earlier effective date 
included the appellant's claims for residuals of a vasectomy 
and tendonitis of the right foot. See September 2003 
Statement of the Case; May 2004 Supplemental Statement of the 
Case; April 2006 Informal Hearing Presentation.  However, the 
appellant was not granted an increased rating for either of 
these service-connected disabilities in the April 2003 rating 
decision; nor does it appear that the appellant intended 
those claims to be included in his appeal. See April 2003 
rating decision, pgs. 6-7; April 2003 notice of disagreement.  
As such, the RO should obtain clarification as to whether the 
appellant is disagreeing with the initial compensable 
evaluations assigned those disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an earlier effective date 
for his increased ratings granted in April 2003 discloses the 
need for further development prior to final appellate review.  

In this case, the record reveals that the appellant moved 
numerous times and had several addresses throughout the 
course of the adjudication of his claims.  When the appellant 
submitted his original claim in June 1997, he was living at 
an address in Bartlesville, Oklahoma (1st Oklahoma address). 
See June 1997 application for compensation.  A July 1997 
application for compensation contained two mailing addresses 
for the appellant; the first (that appears later to have been 
scratched out with a blue ink pen) was noted to be in Magna, 
Utah; while the second address was at a second address in 
Bartlesville, Oklahoma (2nd Oklahoma address). See July 1997 
application for compensation.  During this time period, the 
RO attempted to schedule the appellant for VA examinations 
related to his disability claims, but the appellant failed to 
appear. See February 1998 report of contact.  The appellant 
contacted the RO in February 1998 and acknowledged that he 
missed several scheduled VA examinations due to his temporary 
address in Utah. Id.  He requested that the examinations be 
rescheduled in Oklahoma. Id.  The VA Form 119 (Report of 
Contact) evidencing the conversation with the appellant 
reported that his address had changed to a third address in 
Bartlesville, Oklahoma (3rd Oklahoma address). Id.  

As noted, in a September 1998 rating decision, the RO granted 
service connection for depression, HNP C3-4 and C6-7, 
degenerative joint disease of the right ankle, degenerative 
joint disease of the left ankle, right shoulder bursitis, 
residuals of a vasectomy and tendonitis of the right foot and 
assigned a noncompensable evaluation for all disabilities 
with an effective date of April 19, 1997.  The rating 
decision noted that the appellant failed to report for VA 
examinations scheduled in August 1998; and that this failure 
to report contributed to the assignment of noncompensable 
evaluations for the appellant's service-connected 
disabilities. See September 1998 rating decision.  A letter 
sent to the appellant with the September 1998 rating decision 
informed the appellant of his appellate rights; however, the 
letter was addressed to a version of the 2nd Oklahoma address 
("E." instead of "East") instead of the 3rd Oklahoma 
address, which appeared to have been the most recent at the 
time of the notification. 

The appellant contends that he never received notice of his 
scheduled August 1998 VA examinations or the September 1998 
rating decision. See April 2003 notice of disagreement ("On 
February 13th 2003 was the first time I had seen the final 
decision for my claim that I filed in April 1997").  Based 
upon the lack of notification, he now argues that the 
increased ratings granted in April 2003 should be assigned an 
effective date of April 19, 1997 (the day after he separated 
from service) rather than April 4, 2002. Id.  

Although the appellant asserts that his mail was not 
forwarded to his 3rd Oklahoma address (March 2002 emailed 
statement, p. 2), the Board observes that at least one letter 
dated in April 1998 and addressed to versions of the 2nd 
Oklahoma address (notably, after the date on the Report of 
Contact indicating the 3rd Oklahoma address) must have been 
received by the appellant since the document is contained in 
the claims file with a number of other medical records 
provided by the appellant. See April 1998 letter from the RO 
to the appellant, contained within records submitted on 
behalf of the appellant in April 2004.   In addition, none of 
the RO's letters addressed to the appellant at a version of 
the 2nd Oklahoma address were returned as undeliverable.  The 
Board also observes that while the appellant asserts that the 
first time he saw the September 1998 rating decision was in 
February 2003, a March 2002 email contained in the claims 
file indicates that "several weeks" after his conversation 
with the RO about his pre-February 1998 missed VA 
examinations, the appellant contacted the RO and was informed 
that service connection had been granted but he had been 
assigned noncompensable evaluations for his service-connected 
disabilities. March 2002 emailed statement, p. 2; February 
1998 report of contact.  Therefore, it appears that the 
appellant was aware that a rating decision had been issued 
and that he was assigned noncompensable disability ratings.  

Regardless of the contradictory evidence referenced above, 
the Board cannot be completely certain that the appellant was 
properly notified of his procedural and appellate rights 
associated with the September 1998 rating decision since the 
notice was addressed to a version of the 2nd Oklahoma address 
rather than the 3rd Oklahoma address which was the 
appellant's address of record at the time of the earlier 
rating decision.  See 38 C.F.R. § 19.25 (2005).   The record 
on appeal does contain a VA envelope that was apparently sent 
to the appellant postmarked February 25, 1998 to the 3rd 
Oklahoma address.  However, without evidence of proper 
notification of the decision, the September 1998 rating 
decision is not final.  38 U.S.C.A. § 7105 (West 2002).  
Consequently, the normal statutory period for timely 
perfecting an appeal of the September 1998 rating decision 
did not expire in September 1999, but was tolled indefinitely 
until the filing of the appellant's most recent notice of 
disagreement and substantive appeal.  

Since based on the above discussion, the September 1998 
rating decision is the rating on appeal, the RO must 
adjudicate the appellant's claims based upon all evidence of 
record.  The case therefore must be remanded for 
readjudication. See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period).  A remand will also allow the RO the opportunity to 
provide the appellant with appropriate VCAA notice regarding 
the merits of his claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this regard, the Board observes that the appellant's 
original claim was decided prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The appellant 
was not provided notice of the VCAA until January 2003 in a 
letter that addressed the requirements necessary for a grant 
of service connection or an increased rating, but did not set 
forth the requirements necessary to establish entitlement to 
an earlier effective date. See 38 C.F.R. § 3.400; January 
2003 notice letter, p. 4.  A review of the appellant's 
September 2003 Statement of the Case and May 2004 
Supplemental Statement of the Case additionally reveals that 
the regulations set forth in 38 C.F.R. § 3.400 were not 
provided to the appellant.  In light of this failure, the 
Board is of the opinion that appropriate VCAA notice has not 
been provided to the appellant in regards to the issue of 
earlier effective date.  As such, this procedural defect must 
be addressed prior to final appellate review 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the AMC in Washington, DC, 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to an earlier effective date prior to 
April 4, 2002 for increased ratings 
involving the appellant's service-
connected depression, HNP C3-4 and C6-7, 
degenerative joint disease of the right 
ankle, degenerative joint disease of the 
left ankle and right shoulder bursitis, 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 
      
2.  In regards to the appellant's claim 
of entitlement to an earlier effective 
date prior to April 4, 2002 for increased 
ratings for service-connected depression, 
HNP C3-4 and C6-7, degenerative joint 
disease of the right ankle, degenerative 
joint disease of the left ankle, and 
right shoulder bursitis, the RO should 
review the claims file and readjudicate 
the appellant's claims, taking into 
consideration all evidence, to determine 
whether the appellant is entitled to 
compensable ratings for the service-
connected disabilities at issue from 
April 19, 1997, or at any time earlier 
than April 4, 2002.  Thereafter, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


